Citation Nr: 1529585	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-12 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.

In May 2015, the Veteran testified at a videoconference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for a back disorder. During the May 2015 Board hearing, he testified that he fell from a ladder while carrying a crate of fruit while on board the U.S.S. Forrestal in October 1978.  He added that he hurt his tailbone (as well as his eyes) in the fall and was taken to sick bay.  He noted that he was treated for his eyes, but that his back symptoms were not addressed.  The Veteran indicated that he was discharged from service shortly thereafter, so there was no additional in-service treatment for his back.  He stated that following service, he continuously experienced chronic back symptoms.

The Veteran's service treatment records, as well as clinical records from Frankfurt/Wiesbaden Germany for April to October 1978, are unavailable.  See June 2010 and July 2012 VA Memorandums.  However, a search for deck logs for the U.S.S. Forrestal for the identified time period has not been conducted.  In this regard, the unit history to include naval records, such as deck logs, would most likely show the asserted incident.  Thus, on remand, efforts should be undertaken to obtain the deck logs of the U.S.S. Forrestal for the period of September through December 1978.

In September and October 2011, the Veteran submitted lay statements from various relatives demonstrating that they recalled his being hospitalized for a back injury in service, and that he had continued to experience back symptoms since that time.

A VA examination report dated in August 2014 shows that the Veteran was diagnosed with multi-level lumbar spondylosis and L4-S1 posterior lumbar decompression.  The VA examiner opined as follows:

There continues to be a lack of service treatment records to support this Veteran's claim, save for one page of circumstantial evidence of September 12, 1978, which does not indicate any specific spine pathology, especially since it was mentioned as part of a Urologic complaint.  The back was investigated and found non-contributory.  There is no separation paperwork for review, since Veteran did not serve a full enlistment, albeit claimed as medical.  The Veteran did not initiate any claim with the VA until November 9, 2009, over 30 years after being separated from the US Navy.  Based upon review of claims file records available at this time, it is less likely than not back complaint is service connected.  At a later date, should records become available, opinion may change.

The VA examiner did not adequately address the in-service finding of a wedging of the first lumbar vertebra.  Moreover, the Veteran has credibly testified that he had symptoms during service, and that he has continued to have such symptoms since service, and this assertion has been corroborated by the above-referenced credible lay evidence.  Accordingly, as the VA examiner did not adequately consider the pertinent service treatment records or competent and credible lay evidence as to the onset and continuity of symptomatology since service, the examination is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  As such, an additional examination and opinion must be obtained.  

Additionally, during the May 2015 Board hearing, the Veteran indicated that he had been given medical opinions regarding his back from two physicians, one of which was a very prominent Baylor doctor.  He could not recall the names of the physicians during the hearing.  On remand, an effort should be undertaken to obtain additional information regarding these physicians so that any identified records may be obtained.

Finally, during the May 2015 Board hearing, the Veteran indicated that he had moved to the Houston, Texas, area in 1979 and had been treated at the local VA medical facility shortly thereafter.  A review of his claims file reveals that VA treatment records dated prior to 2011 have not been associated with the claims file.  As such, on remand, all VA treatment records of the Veteran for his asserted disability dated from 1979, forward, must be obtained.  See 38 U.S.C.A. § 5103A(b), (c) ; 38 C.F.R. § 3.159(b) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the deck logs of U.S.S. Forrestal for the period of September through December 1978 from the appropriate source.

All efforts to obtain the identified deck logs must be documented in the claims file, and must continue until it is reasonably certain that such records do not exist or that further efforts to obtain such verification would be futile.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  
2.  Obtain all VA treatment records from the Houston, Texas, VA Medical Center dated since 1979.

If the requested records are not available, or if the search otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

3.  Contact the Veteran and request that he identify all non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his back disability, to include the medical opinions regarding his back from two physicians, one of which was a very prominent Baylor doctor, as identified during the May 2015 Board hearing.  See Board Hearing Transcript at 9.

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

4.  Then schedule the Veteran for a VA examination by an appropriate physician that has not previously examined him to determine the nature and etiology of his low back disorder.  All tests and studies deemed appropriate by the examiner must be conducted.  The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file, to include the electronic record, has been reviewed.

For any back disability identified, the examiner is requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability manifested during, or as a result of, active service, to include the fall in September 1978.  In so opining, please accept as true that the Veteran injured his back as a result of falling from a ladder during service, and please also specifically address the September 1978 finding of a wedging of the first lumbar vertebra.

If arthritis is diagnosed, the examiner is also requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability manifested within one year following separation from service.

In addressing each request, the examiner must acknowledge the competent reports of the Veteran, and those providing lay statements in September and October 2011, as to the onset and continuity of symptomatology.  The examiner is advised that the Board has conceded a continuity of symptoms described by the Veteran since service.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular back disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

